Citation Nr: 1827493	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for left knee instability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from June 1974 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded this matter in September 2015, August 2016 and May 2017 to afford the Veteran VA examinations.  The requested actions have been completed, and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease caused functional impairment that was the equivalent of extension limited to 30 degrees.

2.  From November 18, 2011 to March 9, 2012, the Veteran's status post left medial meniscectomy was manifested by flexion limited to 30 degrees.  

3.  For the entire appeal period, the Veteran has had no more than slight instability of the left knee; he has not had recurrent subluxation.  


CONCLUSIONS OF LAW

1.  A 40 percent rating, but no higher, for status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease based on limitation of extension is warranted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5010, 5261.


2.  From November 18, 2011 to March 9, 2012, the criteria for a separate 20 percent rating for status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease have been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5260.

3.  The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to notify was satisfied by a letter dated in December 2007.  See 38 U.S.C. § § 5102, 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017).

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The relevant treatment records are associated with the claims file. 

The Veteran has been provided VA examinations adequate to decide the claims.  He was afforded VA examinations in September 2008, March 2009, November 2011, November 2015, September 2016, and June 2017.  The examinations included complete range of motion findings for his left knee and fully described his symptoms and functional impairment.  The June 2017 VA examination addressed the requirements set forth by Correia v. McDonald, 28 Vet. App. 158 (2016).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C. § 5103A  and 38 C.F.R. § 3.159.


Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [,or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code (DC) 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

DC 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Increased Rating for Status Post Left Medial Meniscectomy/ Lateral Reconstruction 

The current increased rating claim was received in September 2007.  A May 2009 rating decision decreased the rating for the left knee from 30 percent to 10 percent from August 1, 2009.  A September 2015 Board decision restored the 30 percent rating for status post left medial meniscectomy/ lateral reconstruction of the left knee, effective from August 1, 2009.

A temporary total rating was assigned from April 12, 2012 to July 31, 2012 for surgical treatment requiring convalescence.  Accordingly, excluding the period of temporary total rating, a 30 percent rating has been in effect for status post medial meniscectomy/ lateral reconstruction throughout the appeal period under consideration.  

The Veteran's status post left medial meniscectomy lateral reconstruction is rated under DC 5261, based on limitation of extension of his left knee.

After a review of the evidence, for reasons set forth below, the Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's left knee medial meniscectomy/ lateral reconstruction.  The Board further finds that a separate rating of 20 percent is warranted for limitation of flexion of the left knee during the period from November 18, 2011 to March 9, 2012.  

At a September 2008 VA examination, the Veteran reported weakness, lack of endurance, locking, and sharp pain.  He also reported functional impairment, including the inability to stand, walk, or run for extended periods of time.  

On physical examination of the left knee, the Veteran had a moderate limp favoring the left lower extremity.  There was guarding of movement and tenderness.  The knee was not fixed in ankylosis.  Knee range of motion on the right was normal, without evidence of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On the left, flexion of the knee was decreased to 90 degrees, with extension limited to 10 degrees.  The examiner noted that the limitations were secondary to pain.  Following repetitive use, the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance.  The major functional limitation was pain.  The examiner indicated that the additional limitation of function in degrees was 0.  The examiner was unable to test the medial and collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus secondary to complaints of pain and significant guarding.  The examiner noted that the functional effects included difficulty with prolonged standing and walking and the Veteran being unable to run as a result of his condition.  

At a VA examination in March 2009, the Veteran reported constant pain in his left knee.  He reported symptoms of weakness, stiffness, giving way, and fatigability. The Veteran complained of difficulty walking, bending, and kneeling.  Examination of the left knee showed guarding of movement.  The left knee showed no signs of edema, effusion, weakness, tenderness, redness, or heat.  There was no subluxation.  Examination of the left knee revealed crepitus.  The Veteran had flexion limited to 90 degrees and extension limited to 10 degrees, with pain at the endpoints of flexion and extension.  The left knee was additionally limited with repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination.  The examiner indicated that there was no additional limitation in degrees.  The Veteran was also unable to perform stability tests for the left knee because knee pain prevented assessment.  

At a November 2011 VA examination, the Veteran reported that he continued to have weakness, stiffness, lack of endurance, giving way, fatigability, locking, and pain in the left knee.  He reported functional impairment, including limitations in walking and being unable to do any sports activities.  He wore a knee brace on the left knee and reported flare-ups where he was unable to go to work due to severe pain and an inability to put pressure on his knee.    

On physical examination, the Veteran had left knee flexion limited to 30 degrees and extension limited to 5 degrees.  There was no change in flexion or extension with repetition of range of motion testing.  Ankylosis was not present.  

A private treatment record dated in March 2012 showed left knee flexion to 135 degrees and extension to 0 degrees.  A private physical therapy record dated in March 2012 noted left knee flexion to 126 degrees.

A March 2012 private treatment record reflects a diagnosis of an acute ACL tear.  
In April 2012, the Veteran underwent reconstruction of the anterior cruciate ligament.  

The Veteran had a VA examination in November 2015.  The Veteran reported painful range of motion and locking of his knee and functional impairment, including decreased weightbearing tolerance.  Range of motion testing revealed flexion limited to 90 degrees and full extension to 0 degrees.  The examiner indicated that the pain noted on examination did not result in functional loss.  There was pain on palpation of the knee, along the lateral joint line.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to pain exacerbation.  The examiner noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was unable to describe the limitation in terms of range of motion because the examination was not performed after repetitive use.  The Veteran reported flare-ups of increased pain depending upon how he moves the knee, but the examiner explained that the examination was not conducted during a flare-up.  The examiner noted that additional contributing factors of disability included disturbance of locomotion and interference with standing.  Ankylosis was not present.  

In August 2016, the Board remanded the case for another VA examination, to include testing required by Correia v. McDonald, 28 Vet. App. 158, 168 (2016).
The Veteran was afforded a VA examination in September 2016.  The Veteran reported daily pain with standing and sitting.  The pain was aggravated by flexion and standing.  The Veteran reported wearing a brace on a daily basis.  

Range of motion testing of the right knee showed normal range of motion, with flexion to 140 degrees and extension to 0 degrees.  The Veteran had left knee flexion limited to 110 degrees and full extension to 0 degrees.  There was pain with flexion and extension.  The Veteran was not able to perform repetitive use testing of the left knee with three repetitions.  The examiner indicated that the functional ability of the knee was significantly limited with repeated use over time due to pain, weakness, fatigability, or incoordination.  The functional loss was due to pain and fatigue.  The examiner was not able to describe the functional loss in terms or range of motion. 

In May 2017, the Board again remanded the case for an examination in compliance with Correia.  The Veteran was afforded a VA examination in June 2017.  The Veteran reported a history of left knee pain.  He reported that he continued to have pain episodically when stretching the knee out flat at night.  He used ibuprofen for pain.  Testing of the right knee showed flexion limited to 120 degrees and full extension to 0 degrees.  Testing of the left knee showed flexion limited to 90 degrees and full extension to 0 degrees.  The examiner indicated that there was pain with extension of the left knee.  

The examiner indicated that pain was noted on examination but did not result in functional loss.  There was objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional limitation of motion after three repetitions.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  Ankylosis of the left knee was not present.  The Veteran reported that he continued to constantly use a brace a cane.
With regard to the Correia criteria, the examination noted that the Veteran did not have pain with non-weight bearing, with passive range of motion, or with weight-bearing.  

The Board finds that a 40 percent rating is warranted for status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease.  The Veteran's disability is presently rated under DC 5261.  Under that code, a rating in excess of 30 percent requires extension limited to 30 degrees.  Given the functional limitation reported during the appeal period, including during flare-ups, as well as the objective testing showing that the Veteran was unable to perform stability testing on a couple occasions, the Board finds that the Veteran had the equivalent of extension limited to 30 degrees when considering pain and functional limitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly a 40 percent rating, but no higher, is assignable based upon limitation of extension.

The Board has considered whether a separate rating may be awarded under DC 5258.  DC 5258 indicates that a 20 percent rating is assignable for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this case, the treatment records and VA examinations reflect complaints of locking, pain, and effusion.  The Board acknowledges that an evaluation of a knee disability under Diagnostic Code 5257 does not preclude, as a matter of law, separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259.  Lyles v. Shulkin, No. 16-0994, slip op. at 14 (U.S. Vet. App. Nov. 29, 2017).  However, the major concern is whether any common manifestations are improperly compensated more than once.  If manifestations causing additional functional impairment have not resulted in a compensable or elevated rating they have not been compensated for separate evaluation and pyramiding purposes.  In this case, the Veteran's symptoms of locking, pain, and effusion have been contemplated in the increased rating currently assigned for the Veteran's knee disability under Diagnostic Code 5261 based on pain and functional impairment.  Thus, a separate rating under DC 5258 is not warranted.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).   

The Board finds that a separate rating is assignable for limitation of flexion of the left knee during the appeal period from November 18, 2011 to March 9, 2012.  This is based on the November 2011 examination, which showed left knee flexion limited to 30 degrees.  Separate ratings may be assigned for limitation of flexion and limitation of extension, pursuant to VAOPGCPREC 9-04.  Under DC 5260, a 20 percent rating is warranted for flexion limited to 30 degrees.  The Board notes that private treatment records dated in March 2012 showed left knee flexion limited to 135 degrees, reflecting an improvement in flexion.  A separate 20 percent rating is assigned for limitation of flexion from November 18, 2011 to March 9, 2012.  A separate rating for limitation of flexion is not warranted after March 9, 2012, as the Veteran has not been shown to have compensable limitation of flexion of his left knee since that date.

Increased Rating for Left Knee Instability

A claim for an increased rating for left knee disability was received in September 2007.  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight instability, 20 percent rating for moderate instability, and 30 percent for severe instability of the knee.  

In a July 2010 statement, the Veteran noted that he had severe instability of his left knee, with constant giving way.

VA examinations dated in September 2008 and March 2009 reflect that the examiners were unable to test the medial and collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus secondary to significant pain in the knee.  

Upon VA examination in November 2011, the examiner noted that the Veteran walked with an abnormal gait and used a cane to walk because of pain and instability in his left knee.  He had an extensive brace apparatus on his left leg to support his unstable left knee.  The Veteran was not able to participate in joint stability tests because of pain in the left knee joint.  He did not have any history of recurrent patellar subluxation or dislocation.  

The Veteran had a VA examination in December 2011.  The examiner was unable to conduct joint stability testing due to pain.  

In a February 2013 statement, the Veteran's private orthopedic surgeon noted that the Veteran had some locking in extension and altered mechanics in his knee.  The physician stated that the Veteran had a lot of stiffness in his knee when he was seen in September 2012.  

A December 2015 VA examination reflects that joint stability tests were performed.  The test showed 1+ anterior instability, normal posterior instability, and normal medial instability.  

A June 2016 VA examination noted normal tests of anterior instability, posterior instability, medial instability, and lateral instability.

The December 2015 VA examination, which was the only comprehensive test of his knee stability, reflected slight instability of the knee.  The Board acknowledges the Veteran's statements indicating that his knee disability is severe.  The Board also acknowledges that the Veteran's knee pain prevented him from performing joint stability tests during some of the examinations.  The Veteran is competent to describe his knee symptoms, including giving way and instability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, with regard to the determination of the severity of the instability of his knee, the Board places the most probative weight on the results of objective physical examination by health care professionals, which showed no more than slight instability of the left knee.  As the preponderance of the evidence is against the claim for higher rating in excess of 10 percent for instability of the left knee, the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 40 percent rating, but no higher, for status post left medial meniscectomy/ lateral reconstruction with degenerative joint disease is granted.

Entitlement to a separate 20 percent rating for limitation of flexion is granted from November 18, 2011 to March 9, 2012.  

A rating in excess of 10 percent for instability of the left knee is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


